Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims require, in part, “generating a job profile including the value, a job priority, and a table priority.”
Examiner has reviewed the portions of the specification Applicant submitted with the remarks dated 18 May 2022. While the specification separately discusses a job profile and considering a priority for a job and/or individual tables, there is nothing in the specification that appears to state that the job profile itself comprises a job priority or table priority, separately or together. Examiner can find no other reference in the specification to a job profile containing the value, a job priority, and a table priority. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-8, 10-11, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US Pre-Grant Publication 2018/0337992) in view of Xia et al. (US Pre-Grant Publication 2018/0173755), in view of O’Neill (US Pre-Grant Publication 2003/0182414), and further in view of Sarcevic (“The Postgre SQL Query Cost Model”). 

As to claim 2, Kurian teaches a method comprising:
receiving an instruction to upload data from a local database comprising an in-memory database, to a remote database (see paragraphs [0019] and [0021]. Kurian discusses sending a data load from a source to a destination through a network. The source is a local database and the destination is a remote database); 
an in-memory database engine of the in-memory database calculating a value for an expected volume of the data (see paragraph [0023] and [0041]. The size of the data load is calculated); 
generating a job profile including the value (see paragraph [0023] and [0041]. The size of the data load is included among the delivery parameters in the request for the delivery of the data load); 
communicating the job profile to the remote database (see paragraph [0021]. The data transmission controller, including the request and delivery parameters, may be part of the destination server, or remote database. Also see paragraph [0031], wherein the request and delivery parameters are transmitted to the data transmission controller and may be received by the destination); and 
uploading the data to the remote database based on the job profile (see paragraph [0068]. The data is sent from the source to the destination); 
Kurian does not clearly show:
An in-memory database; 
An in-memory database engine of the in-memory database calculating a value for an expected volume of the data; 
Generating a job profile including the value, a job priority, and a table priority;  
releasing a resource allocated to handle the uploading; 
wherein the value comprises an estimated volume, and
The calculating comprises parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL. 
Xia shows 
An in-memory database (see paragraphs [0012] and [0042]. Data from a database may be stored in memory); 
An in-memory database engine of the in-memory database calculating a value for an expected volume of the data, wherein the value comprises an estimated volume (see paragraphs [0012] and [0042]. Data is stored in memory and the system calculates the size of a job), 
Generating a job profile including the value, a job priority, and a table priority (see paragraph [0042]. Xia shows considering jobs based on a variety of factors, including urgency of getting the job done (job priority), resource availability or what data is pre-loaded/pre-computed (table priority), and value (how big a job is). Resources are tables in Xia, see paragraph [0012]);  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Xia, because both references are directed towards transferring data from a source to a destination and because Xia provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 
O’Neill teaches: 
releasing a resource allocated to handle the uploading (see paragraph [0152]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of O’Neill, because both references are directed towards transferring data from a source to a destination and because O’Neill provides for releasing and reusing resources when a data transfer operation is complete. This will make the systems of Kurian allocate and use its resources more efficiently. 
Sarcevic teaches: 
the calculating comprises parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL (see the section “Making Use of the Explain PostgreSQL Command,” which discusses how using an output of an EXPLAIN statement may be used to estimate costs).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Sarcevic, because Sarcevic provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 

As to claim 3, Kurian as modified by Xia teaches a method as in claim 2 wherein the calculating is based upon historical upload jobs to the remote database (see Xia paragraph [0043]. Xia has a “query history logging unit” that is analyzed for determining aspects of jobs).

As to claim 4, Kurian as modified by Xia teaches a method as in claim 2 wherein the calculating references an existing service: 
of a remote system including the remote database (see Xia paragraphs [0042] and [0051]), or 
of a local system including the local database (see Xia paragraphs [0030], [0042], and [0051]).

As to claim 7, Kurian as modified teaches a method as in claim 2 wherein: 
the instruction includes the job priority (see Kurian paragraph [0046]. Also see Xia paragraph [0042]).
.

As to claim 8, Kurian as modified teaches a method as in claim 7 wherein the data is uploaded according to an instance determined by the job priority (see Kurian paragraph [0046]).

As to claim 10, Kurian teaches a non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising: 
receiving an instruction to upload data from a local database … to a remote database (see paragraphs [0019] and [0021]. Kurian discusses the problem of sending a data load from a source to a destination through a network. The source is a local database and the destination is a remote database); 
… calculating a … value for an expected volume of the data (see paragraph [0023] and [0041]. The size of the data load is calculated); 
generating a job profile including the value (see paragraph [0023] and [0041]. The size of the data load is included among the delivery parameters in the request for the delivery of the data load); 
communicating the job profile to the remote database (see paragraph [0021]. The data transmission controller, including the request and delivery parameters, may be part of the destination server, or remote database. Also see paragraph [0031], wherein the request and delivery parameters are transmitted to the data transmission controller and may be received by the destination); and 
then uploading the data to the remote database based upon the job profile (see paragraph [0068]. The data is sent from the source to the destination).
Kurian does not clearly show:
An in-memory database; 
An in-memory database engine of the in-memory database calculating an estimated value for an expected volume of the data; 
Generating a job profile including the estimated value, a job priority, and a table priority; 
Releasing a resource allocated to handle the uploading; 
Wherein the calculating comprises parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL. 
Xia shows 
An in-memory database (see paragraphs [0012] and [0042]. Data from a database may be stored in memory); 
An in-memory database engine of the in-memory database calculating an estimated value for an expected volume of the data (see paragraphs [0012] and [0042]. Data is stored in memory and the system calculates the size of a job), 
Generating a job profile including the value, a job priority, and a table priority (see paragraph [0042]. Xia shows considering jobs based on a variety of factors, including urgency of getting the job done (job priority), resource availability or what data is pre-loaded/pre-computed (table priority), and value (how big a job is));  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Xia, because both references are directed towards transferring data from a source to a destination and because Xia provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 
O’Neill teaches releasing a resource allocated to handle the uploading (see paragraph [0152]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of O’Neill, because both references are directed towards transferring data from a source to a destination and because O’Neill provides for releasing and reusing resources when a data transfer operation is complete. This will make the systems of Kurian allocate and use its resources more efficiently. 
Sarcevic teaches wherein the calculating comprises parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL (see the section “Making Use of the Explain PostgreSQL Command,” which discusses how using an output of an EXPLAIN statement may be used to estimate costs).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Sarcevic, because Sarcevic provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 

As to claims 11, see the rationale of the rejection of claim 3. 
As to claim 13, see the rationale of the rejection of claim 4.
As to claim 14, see the rationale of the rejection of claims 7 and 8. 

As to claim 15, Kurian teaches a computer system comprising: 
One or more processors (see paragraph [0048]);
A software program, executable on said computer system (see paragraph [0048]), the software program configured to cause a … database engine of a … database to: 
receive an instruction to upload data from the … database to a remote database (see paragraphs [0019] and [0021]. Kurian discusses the problem of sending a data load from a source to a destination through a network. The source is a local database and the destination is a remote database); 
calculate a value for an expected volume of the data (see paragraph [0023] and [0041]. The size of the data load is calculated); 
generate a job profile including the value (see paragraph [0023] and [0041]. The size of the data load is included among the delivery parameters in the request for the delivery of the data load); 
communicate the job profile to the remote database (see paragraph [0021]. The data transmission controller, including the request and delivery parameters, may be part of the destination server, or remote database. Also see paragraph [0031], wherein the request and delivery parameters are transmitted to the data transmission controller and may be received by the destination); and then 
upload the data to the remote database based upon the job profile (see paragraph [0068]. The data is sent from the source to the destination), 
Kurian does not clearly show: 
an in-memory database engine of an in-memory database; and 
generate a job profile including the value, a job priority, and a table priority; 
release a resource allocated to handle the upload, 
wherein the value is calculated by parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL. 
Xia shows 
an in-memory database engine of an in-memory database (see paragraphs [0012] and [0042]. Data from a database may be stored in memory); 
calculate an estimated value for an expected volume of the data (see paragraphs [0012] and [0042]. Data is stored in memory and the system calculates the size of a job), 
Generating a job profile including the value, a job priority, and a table priority (see paragraph [0042]. Xia shows considering jobs based on a variety of factors, including urgency of getting the job done (job priority), resource availability or what data is pre-loaded/pre-computed (table priority), and value (how big a job is));  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Xia, because both references are directed towards transferring data from a source to a destination and because Xia provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 
O’Neill teaches release a resource allocated to handle the upload (see paragraph [0152]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of O’Neill, because both references are directed towards transferring data from a source to a destination and because O’Neill provides for releasing and reusing resources when a data transfer operation is complete. This will make the systems of Kurian allocate and use its resources more efficiently. 
Sarcevic teaches wherein the value is calculated by parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL (see the section “Making Use of the Explain PostgreSQL Command,” which discusses how using an output of an EXPLAIN statement may be used to estimate costs).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Sarcevic, because Sarcevic provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 

As to claim 16, see the rationale of the rejection of claim 3. 
As to claim 19, see the rationale of the rejection of claim 4. 
As to claim 20, see the rationale of the rejections of 7 and 8 as taught by Kurian.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152